Citation Nr: 1712294	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to December 1949, from July 1950 to July 1953, and from October 1953 to May 1970, which includes service in the Republic of Vietnam.  He died in December 2010.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO in St. Paul, Minnesota denied service connection for the cause of the Veteran's death and entitlement to DIC benefits.  In June 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in June 2013.  Jurisdiction of the claims file was subsequently transferred to the RO in Oakland, California.

In November 2016, the appellant and her daughter testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  During the hearing, the undersigned granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

The Board's decision on the claim for DIC benefits under 38 U.S.C.A. § 1318 is set forth below.  The remaining claim for service connection for the cause of the Veteran's death is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran died in December 2010.

3.  During his lifetime, the Veteran was service-connected for tinnitus, type II diabetes mellitus, bilateral hearing loss, post-operative residuals of hemorrhoids, and prostate cancer; his combined disability rating was 0 percent from June 1, 1970 through March 29, 2006, 10 percent from March 30, 2006 through March 29, 2007, 20 percent from March 30, 2007 through February 1, 2009, and 30 percent from February 2, 2009 through the date of his death.

4.  The Veteran was not a former prisoner of war (POW) and he was not in receipt of or entitled to receive compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death. 



CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1318  are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

In connection with the matter decided herein, the appellant was notified of the evidence necessary to establish entitlement to DIC benefits under 38 U.S.C.A. § 1318 by way of a pre-rating letter dated in February 2011, she has been notified of the reasons for the denial of DIC benefits under 38 U.S.C.A. § 1318, and she has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  As will be explained below, the claim for DIC benefits under 38 U.S.C.A. § 1318 lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable in this instance.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


II. Analysis

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22(a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22 (c).

In the present case, the Veteran was discharged from his final period of active service in May 1970.  During his lifetime, he was service-connected for tinnitus, type II diabetes mellitus, bilateral hearing loss, post-operative residuals of hemorrhoids, and prostate cancer.  His combined disability rating was 0 percent from June 1, 1970 through March 29, 2006, 10 percent from March 30, 2006 through March 29, 2007, 20 percent from March 30, 2007 through February 1, 2009, and 30 percent from February 2, 2009 through the date of his death in December 2010.  Hence, the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years after his discharge from service.  Also, the evidence does not show that he was a former POW.  The Veteran had admirable service and made sacrifices for his country, and the Board is certainly sympathetic to the appellant's situation.  The Board is bound, however, by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  Although the Board is required to "render a decision which grants every benefit that can be supported in law," it regrets that there is no basis in law to grant the claim being decided herein.  38 C.F.R. § 3.103(a) (2016).  In sum, the criteria for DIC benefits under 38 U.S.C.A. § 1318 are not met and the appellant's claim must be denied for lack of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

The Board's review of the claims file reveals that further action on the remaining claim on appeal I warranted. 

The Veteran died in December 2010.  His original death certificate lists the immediate cause of death as widespread metastatic renal cell to bone carcinoma, due to or as a consequence of renal cell carcinoma.  Failure to swallow with secondary aspiration pneumonia/unilateral vocal cord paralysis is also listed as another significant condition contributing to death, but not resulting in the underlying cause of death.  The appellant contends that the Veteran's fatal renal cell carcinoma was a metastasis of his service-connected prostate cancer.  In the alternative, she contends that the fatal cancer was the result of the Veteran's presumed exposure to herbicide agents in Vietnam.

In December 2012, a VA physician reviewed the Veteran's claims file and identified diagnoses of diabetic nephropathy and neoplasm of the kidney.  He concluded that renal cell carcinoma was the cause of the Veteran's death and that while early diabetic nephropathy was present, it was not a clinically significant condition at the time of death.  The physician then specifically opined that the Veteran's condition was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that there is no evidence in medical literature that either diabetes mellitus or prostate cancer causes renal cell carcinoma, that each of these conditions is separate and distinct, and that there is no relationship of one to the other.  The Veteran's urine tests for microalbumin document the presence of very early diabetic nephropathy that was of no clinical significance at the time of death or in the months leading up to death.  Overall, a review of the evidence showed that the Veteran's metastatic renal cell carcinoma and its complications was a separate condition unrelated to his multiple other conditions and was the sole cause of his death.

The physician also opined that the claimed condition was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of the Veteran's service-connected condition.  He explained that there is no relationship between metastatic renal cell carcinoma and prostate cancer and that medical literature notes that these conditions are independent and unrelated.  There is also no relationship between renal cell cancer and diabetes mellitus and these conditions are independent and unrelated.  The Veteran's early diabetic nephropathy was not clinically significant at the time of death and, thus, played no role as an aggravating factor in his death.  Also, there is no evidence in medical literature that metastatic renal cell carcinoma is aggravated by prostate cancer or diabetes mellitus.  These pathologies are separate and unrelated.

Moreover, the physician opined that the Veteran's service-connected prostate cancer, diabetes mellitus, post-operative residuals of hemorrhoids, hearing loss, and tinnitus did not likely materially contribute to his cause of death.  He reasoned that the cause of death was metastatic renal cell carcinoma and that this is a separate pathological process that is not related to or aggravated by any of the Veteran's service-connected conditions.  There is no evidence in medical literature that any of the Veteran's service-connected disabilities either cause or aggravate renal cell carcinoma.  Rather, each of the disabilities are distinct and separate pathologies.  VA prostate specific antigen (PSA) tests showed values in the 1.4 to 2.1 range during the period from June 2007 through April 2008.  There were no PSA testing results included in the Veteran's VA treatment records after April 1, 2008.  A PSA of 3.08 was noted by the Veteran's private urologist in February 2002, but his PSA was normal (1.96) in August 2010.  This data suggests that the Veteran's prostate cancer was in remission and played no role in his death.

The Veteran's death certificate was amended in September 2013 to include prostate cancer as another significant condition contributing to death, but not resulting in the underlying cause of death.  The appellant contended during the November 2016 hearing that the Veteran's private physician (Dr. Calvert) had determined that the Veteran's renal cell carcinoma was a metastasis of his prostate cancer.  There is no such medical opinion currently in the claims file, however, and no specific explanation or rationale accompanies the amended death certificate.   

VA Fast Letter 13-04 instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, IV.iii.2.A.1.B. The Board has considered this Fast Letter and the subsequent Live Manual provision, but notes that sub-regulatory authorities promulgated by the Veterans Benefits Administration are not generally binding upon the Board.  See 38 U.S.C. § 7104 (c) (West 2014); Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) ("As the DVA has explained, Manual M21-1 'is an internal manual used to convey guidance to VA adjudicators. It is not intended to establish substantive rules beyond those contained in statute and regulation.'" (quoting 72 Fed.Reg. 66,218, 66,219  (Nov. 27, 2007))).  Even if the presumption were binding upon the Board, it is not a presumption that specifies evidence of a particular strength is required to rebut it.  Ordinary evidentiary presumptions do not carry any evidentiary weight in the face of contradictory evidence.  See, e.g., Ball v. Kotter, 723 F.3d 813, 827 (7th Cir. 2013) (once evidence is introduced rebutting a presumption, "the 'bubble bursts' and the presumption vanishes").

In this case, the opinion of the physician who provided the December 2012 opinion is in conflict with the amended death certificate as to whether the Veteran's service-connected prostate cancer caused or contributed to his death.  Although the December 2012 opinion addresses whether the Veteran's prostate cancer contributed to his death and whether his fatal renal cell carcinoma was caused or aggravated by his service-connected disabilities, it does not address whether the renal cell carcinoma and/or the failure to swallow with secondary aspiration pneumonia/unilateral vocal cord paralysis was/were directly related to service (to include exposure to herbicide agents in service).  In this regard, service treatment records reflect that the Veteran was treated for tonsillitis in March 1948, for pharyngitis in January 1953, and for right kidney pain in March 1968.  

Given the above, the Board finds that a remand is necessary to obtain further medical opinion-preferably, from the physician who provided the December 2012 opinion-which addresses the etiology of the Veteran's cause of death and fully discusses whether his fatal renal cell carcinoma was a metastasis of his service-connected prostate cancer.   

Prior to undertaking the action identified above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the Southern Oregon Rehabilitation Center and Clinics dated from June 2007 through the date of his death.  In her June 2011 NOD, the appellant reported that the Veteran received treatment at this facility as early as 2004.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the appellant reported in her June 2011 NOD that the Veteran received relevant treatment from Dr. Sorweide, Dr. Kohler, Dr. Ranielle, Dr. Lewis/Providence Hospital, Dr. Calvert/Three Rivers Hospital, Dr. Hamad, Dr. John, Dr. Savino, Dr. Wright, and Dr. Martin.  Also, she reported during the November 2016 hearing that an autopsy had been performed.  A review of the claims file indicates that the Veteran's complete treatment records from these treatment providers and a report of the autopsy identified by the appellant have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior  to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the Southern Oregon Rehabilitation Center and Clinics dated from May 1970 through June 2007.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the appellant provide appropriate authorizations to obtain a report of the autopsy identified during the November 2016 hearing and the Veteran's complete treatment records for cancer and a throat disability from Dr. Sorweide, Dr. Kohler, Dr. Ranielle, Dr. Lewis/Providence Hospital, Dr. Calvert/Three Rivers Hospital, Dr. Hamad, Dr. John, Dr. Savino, Dr. Wright, and Dr. Martin, as referenced above.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who provided the December 2012 opinion an addendum opinion addressing the relationship, if any, between the Veteran's service and his cause of death.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate health care professional based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the health care professional should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that:

(a)  the Veteran's fatal renal cell carcinoma was, in whole or in part, a metastasis of his prostate cancer; or, if not

(b)  the Veteran's fatal renal cell carcinoma and/or 
failure to swallow with secondary aspiration pneumonia/unilateral vocal cord paralysis (1)  began during service; (2) for any fatal malignant tumor(s), manifested within the first post-discharge year following a period of active service; or (3) is/are otherwise medically-related to the Veteran's service, to include his presumed exposure to herbicide agents therein. 

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record-to include the evidence of treatment for tonsillitis, pharyngitis, and right kidney pain in the Veteran's service treatment records, along with  presumed exposure to herbicide agents in service, as well as all lay assertions.

Notably, the absence of documented evidence of renal cancer during service or for many years after service should not serve as the sole basis for a negative opinion. 

The physician is advised that the Veteran was competent to report his symptoms, that the appellant is competent to report her observations of the Veteran's symptoms, and that the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any additional records and/or opinion(s), if appropriate), adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


